Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Mereness on 06/08/2022.

The application has been amended as follows:

1. (currently amended) A system (600) for assisting a human in detecting an exception animal (100) for which an abnormal measurement value has been detected, the system comprising: 
a database (140), configured to store information concerning a plurality of animals; and 
a control unit (120), including a processing circuit and a wireless communications interface in connection with the processing circuit, the processing circuit configured to cause the control unit to: 
obtain a geographical position of the exception animal (100), 
obtain a geographical position of a user equipment (150) of the human, 
determine a distance between the obtained geographical position of the exception animal (100) and the obtained geographical position of the user equipment (150), and 
upon a determination that the determined distance is smaller than a predetermined threshold, generate a command signal to the user equipment (150) that causes the user equipment (150) to output an indication of the presence of the exception animal (100), 
wherein the processing circuit of the control unit (120) is further configured to determine an animal of said plurality of animals as being the exception animal when said animal satisfies one or more conditions based on said information stored in the database, and 
wherein the processing circuit of the control unit (120) is yet further configured 
to transmit, to the user equipment (150) with the command signal, information of a state of the exception animal, said state concerning at least one of whether the exception animal is in heat or whether the exception animal is ill, and a command that causes the user equipment to prompt the user for a reply concerning said state of the exception animal, 
to receive from the user equipment (150) a reply that comprises one of a confirmation and a denial of said state of the exception animal, and
to store the reply received by the user equipment (150) in association with a unique identity reference of the exception animal (100) in the database (140).

8. (previously presented) A method (500) executed by a processing circuit of a control unit (120) of a system (600) for assisting a human in detecting an exception animal (100) for which an abnormal measurement value has been detected comprising: 
determining, via information in a database having information stored therein concerning a plurality of animals, that an animal of said plurality of animals is the exception animal when said animal satisfies one or more conditions based on said stored information; 
obtaining (501) a geographical position of the exception animal (100); 
obtaining (502) a geographical position of a user equipment (150) of the human; 
determining (503) a distance between the obtained (501) geographical position of the exception animal (100) and the obtained (502) geographical position of the user equipment (150); 
alerting the human using the user equipment that the human is in a vicinity of the exception animal, by 
i) comparing the distance to a predetermined threshold, and 
ii) upon a result from said comparing that the distance is smaller than the predetermined threshold, automatically outputting (504) an indication to the user equipment (150) that causes the user equipment to generate an alert for the human of the user equipment of the presence of the exception animal (100), the alert including information of a state of the exception animal, said state concerning at least one of whether the exception animal is in heat or whether the exception animal is ill, and a prompt for the user for transmitting a reply to the control unit that comprises one of a confirmation and a denial of said state of the exception animal; and 
receiving the reply from the user equipment via the wireless communications interface, and storing the reply received by the user equipment (150) in association with a unique identity reference state of the exception animal (100) in the database (140).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of reference fails to teach or suggest a system or a method concerning a control unit with a processing circuit and wireless communications interface where the control unit obtains a geographical position of an exception animal, the exception animal indicated by satisfying a condition based on information stored in the database, obtains a geographical position of a user equipment of a human, determines distance between the two geographical positions, and then determines when the user equipment of a human is within range below a predetermined threshold of the exception animal, then generating a command signal to the user equipment such that the user is aware of the exception animal, the control unit then transmitting the information concerning the exception animal and prompting the user to reply concerning the state of the exception animal, the state being at least one of whether the animal is in heat or sick, receiving the response from the user equipment where the response is one of a confirmation or a denial of the state of the exception animal, and then storing the reply associated with the identity reference of the exception animal within the database.

US 20130285815 A1 to Jones is the closest prior art of record, which teaches a location determination device to determine the distance of an animal to the rest of its herd. Jones teaches a control unit and communications interface which alerts a user between the distances of two locations using a wireless system (GPS), and then based on a predetermined preference, alerts the user of the exception or abnormal parameters such as location area and temperature to indicate sickness. Jones, however, fails to teach obtaining a geographical location of a user equipment to determine the distance between the user and the exception animal, and fails to teach where, when the user is in range of the animal, the system prompts a user for a response to indicate a confirmation or denial of the state of the exception animal, the state being whether the animal is in heat or sick.

US 9197995 B1 to De Angelis teaches detecting the location of a client device and determines the location of the client device and the animal, then comparing the location with the animal. The user is then alerted when the animal is within a predetermined distance. De Angelis, however, is an animal tracking device and fails to teach determining exception animal states based on illness or heat. As a result, De Angelis also fails to teach where, when the user is in range of the animal, the system prompts a user for a response to indicate a confirmation or denial of the state of the exception animal, the state being whether the animal is in heat or sick.

KR 102090010 B1 is a system that prompts a user for a response to a photograph, then asks a user to respond about a confirmation or a denial of the identity of the photograph before storing the information in a database to fine-tune its indexes. While this system may be broadly interpreted as having a user respond to a state of an animal (a human in a photograph), there is no teaching of having a user respond to the state where the state is heat or illness. KR’010 in combination with Jones and De Angelis fails to teach combined claim limitations where the geographical positions of a user and an exception animal are obtained such that once a user is within a predetermined range, the user is then alerted to the state of the exception animal, the state being heat or illness, and the user is then prompted to respond with a confirmation or a denial of the state of the exception animal, the response then being stored in a database.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647